Citation Nr: 9907028	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for residuals of an 
ankle injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve from April 16, 1960, to October 15, 1960, 
and on active duty in the United States Air Force from May 
1961 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
peptic ulcer disease, a right knee disability, and residuals 
of an ankle injury.  In February 1996, the Board remanded 
this case for additional development.  


FINDINGS OF FACT

1.  The claim for service connection for peptic ulcer disease 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for a right knee 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The claim for service connection for residuals of an 
ankle injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
an ankle injury.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Regrettably, the veteran's service medical records have not 
been located, despite extensive record searches by the 
National Personnel Records Center (NPRC) and the National 
Archives and Records Administration.  It is presumed, 
therefore, that these records were destroyed in a fire in 
1973 at the NPRC.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of the case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Service connection may also be shown 
through lay evidence.  Smith v. Derwinski, 2 Vet. App. 147, 
148 (1992).  As to these missing records, the Board and the 
RO have made repeated attempts to locate them, but with 
negative results.  In addition, the veteran was requested to 
provide lay or medical evidence which might support these 
claims, and has done so.  

With respect to the claim for service connection for peptic 
ulcer disease, the veteran testified at his April 1994 RO 
hearing that during his service in the Air Force he had had 
an ulcer, with symptoms of bringing up blood; he was put on a 
bland diet, but did not remember any additional treatment.  
He alleged that he still has an ulcer because he has frequent 
attacks of heartburn.  

The earliest records of any disorder relating to the 
veteran's stomach is a VA outpatient treatment record, dated 
in May 1992, approximately 29 years after his discharge from 
the Air Force, in which he reported the onset of acid peptic 
disease in 1962.  He also reported that X-rays of the upper 
gastrointestinal tract showed ulcer disease.  A VA hospital 
report in May 1994 for benign prostatic hypertrophy noted a 
past medical history of peptic ulcer disease and continued 
cimetidine among his medications. 

In December 1996, the veteran was afforded a VA 
gastrointestinal examination. The relevant diagnosis was 
possible gastroesophageal reflux disease.  
There is no medical evidence of peptic ulcer disease until 
many years after service.  The veteran, in his testimony, 
claimed the existence of peptic ulcer disease in service, 
but, even conceding the credibility of this testimony, it 
does not constitute competent (and, therefore, probative) 
evidence as to the existence of peptic ulcer disease in 
service.  As a laymen, the veteran is not considered 
competent on matters of medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Moreover, a statement as 
to what he was told by doctors in the past does not 
constitute sufficient evidence to well ground the claim.  
Franzen v. Brown, 9 Vet.App. 235 (1996).  We are left with no 
probative evidence as to the existence of peptic ulcer 
disease during or even proximate to service.  We also have no 
medical opinion linking peptic ulcer disease to service.  
Accordingly, even considering the veteran's hearing testimony 
in the most sympathetic way possible, the claim must be found 
not well grounded.  Accordingly, this claim must be denied.  

Considering next the claim for service connection for a right 
knee disability, the veteran testified at his hearing that he 
had injured his right knee playing touch football during 
active duty for training at Fort Dix, New Jersey.  He stated 
that he spent approximately two months in traction and 
undergoing physical therapy due to torn ligaments and 
cartilage and that he remained in the hospital after his 
group had been discharged.  Upon return home to Pennsylvania, 
he said he was treated by a private physician, who was 
elderly at the time and is now deceased.  He also saw another 
private physician, a Dr. Trell, for his knee condition, but 
had no idea how to locate him after so many years.  The 
veteran maintained that after enlisting in the Air Force, he 
continued to have trouble with his right knee during basic 
training, but, having been granted some degree of leniency by 
his superiors, he managed to get through it.  

An April 1994 memorandum from one of the veteran's former 
employers stated that he had been employed by J & L 
Transportation in February 1987, but had been unable to 
continue employment due to a previous leg injury.  The 
memorandum gave no indication as to when such injury may have 
occurred.  In April 1993, a VA outpatient treatment record 
noted that the veteran had fallen the previous week, bruising 
his right hip.  His right leg and knee had been very painful, 
but he had not sought medical treatment at the time.  The 
impression was arthralgia of the right knee.  

In December 1996, the veteran underwent a VA orthopedic 
examination for evaluation of right knee pain.  He stated 
that he had sustained an injury of his right knee while in 
service in 1960 and had had pain off and on ever since.  An 
x-ray of the right knee revealed mild osteoporosis with only 
minor, incipient degenerative change.  There was an old 
lesion on the right, which the radiologist considered the 
result of remote trauma.  The diagnostic impression was 
history of chronic right knee pain, most likely secondary to 
degenerative joint disease.  The orthopedic examiner stated 
that, because there were no service medical records, he was 
unable to relate the current findings to any problem in 
service.  If the veteran did have injury to the right knee in 
service, the injury could increase the signs of developing 
degenerative arthritis in the right knee.   

In reviewing this claim, the Board notes that the earliest 
extant lay reference to a right knee injury dates back to 
February 1987, approximately 27 years after the claimed 
injury in service in 1960.  This evidence is simply too 
remote in time from the veteran's service to be associated 
with an injury in service.  The veteran himself has been 
unable to provide either medical or lay evidence to show a 
right knee disability either during service or even shortly 
after service.  Moreover, the December 1996 VA examiner could 
not relate the current findings of incipient degenerative 
arthritis to any incident in service.  Consequently, even 
after conceding the credibility of the testimony as to right 
knee injury in service, there is no medical opinion providing 
a nexus, or link, between current disability and service.  
Accordingly, the claim for service connection for a right 
knee disability is not well grounded, and must be denied.  

The final claim, service connection for residuals of an ankle 
injury, is also not well grounded.  During his hearing, the 
veteran testified that while in the Air Force, he fell on his 
way to work at the motor pool and was taken to the hospital, 
where he underwent a series of x-rays indicating a fracture.  
He was put in a cast for six to eight weeks and has had 
problems with the his ankle ever since.  He said that he was 
unable to put his foot completely down with any weight on it.  
Now he has arthritis, for which he obtains pain pills at VA.  

In January 1994, the veteran submitted two photographs of two 
men, one purported to be the veteran with a cast or support 
on his right ankle.  A printed date of February 1962 appears 
on each photograph.  This is the only evidence that the 
veteran has been able to find to support this claim.  

A VA outpatient clinical record in March 1993, quite 
illegible, refers to right ankle pain.  A clinical report in 
April 1993 reveals that the veteran fell the previous week, 
bruising his right hip.  He complained of pain in his right 
ankle, as well as in the right knee and right hip.  
Examination revealed tenderness to palpation, but other 
findings within normal limits, including range of motion.  
The impression was arthralgia of the right ankle.  Another 
report, presumably in 1994, notes a history of a fractured 
right ankle.  The diagnosis was arthritis.  

VA orthopedic examination in December 1996 noted complaints 
of an aching, intermittent, pain in the right ankle since 
reported injury in service.  An x-ray of the right ankle in 
March 1993 was normal.  The veteran was being treated by VA 
for arthritis.  The diagnosis was history of chronic right 
ankle pain, most likely secondary to degenerative joint 
disease.  The examiner was unable to relate his current 
findings to any problem in service, as the service medical 
records were unavailable.  

The current medical evidence reflects that the veteran has 
chronic right ankle pain likely due to degenerative joint 
disease, although it should be emphasized that the existence 
of degenerative joint disease is not confirmed by x-ray 
findings.  Nonetheless, the Board will conceded the existence 
of current disability of the ankle for the purpose of 
determine whether the claim is well grounded.  

The veteran's testimony as to right ankle injury in service 
is considered credible for the limited purpose of deciding 
whether the claim is well grounded.  However, as lay 
evidence, it is not considered competent evidence on the 
matter of the in-service diagnosis, whether fracture or 
otherwise.  Id. 492 and Id. 235.  Similarly, the photograph, 
while evidence of right leg injury in service, is not 
probative evidence of the existence of chronic right ankle 
disability, fracture or otherwise, in service.  Finally, 
there is no medical opinion providing a nexus between any 
current right ankle disability and injury in service.  
Accordingly, the claim is not well grounded, and must be 
denied. 

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
conditions and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for peptic ulcer disease is denied.  

Service connection for a right knee disability is denied.  

Service connection for residuals of an ankle injury is 
denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

